United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 19, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30199
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KENNETH WAYNE PEARSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 1:01-CR-10012-3
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kenneth Wayne Pearson appeals the sentence he received after

this court remanded his case for resentencing in light of United

States v. Booker, 543 U.S. 220 (2005).    Pearson argues that the

district court misapplied the Guidelines by not granting him a

two-level reduction in his offense level under U.S.S.G. § 3B1.2

for his mitigating role.    Given that Pearson’s role was not

peripheral to the Brown Drug Organization, the denial of such an

adjustment was not clearly erroneous.    See United States v.

Caldwell, 448 F.3d 287, 290 (5th Cir. 2006); United Stated v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30199
                                 -2-

Villanueva, 408 F.3d 193, 204 (5th Cir.), cert. denied, 126 S.

Ct. 268 (2005).

     The district court’s 188-month sentence, which was a

deviation from the Guidelines, was not an abuse of discretion.

The district court articulated its reasons for the sentence and

those reasons reflected the totality of the factors set forth in

18 U.S.C. § 3553(a).   See United States v. Armendariz, 451 F.3d

352, 358 n.5 (5th Cir. 2006); United States v. Smith, 440 F.3d

704, 707 (5th Cir. 2006).

     AFFIRMED.